Citation Nr: 1025365	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed degenerative 
joint disease and chondromalacia patella of the right knee.

2.  Entitlement to service connection for a claimed left knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1954 to October 
1956 and from March 1961 to March 1964.

This case initially came before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the RO.  

In an October 2006 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbosacral spine 
and assigned an evaluation of 20 percent, effective on January 
31, 2005.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a left knee disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to a right knee disorder in service or for 
many years thereafter.

3.  The Veteran is not shown to have presented credible lay 
assertions sufficient to establish he had experienced continuous 
right knee problems since service.

4.  The currently demonstrated degenerative joint disease and 
chondromalacia patella of the right knee is not shown to be due 
to an injury or other event or incident of the Veteran's period 
of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by degenerative joint disease 
and chondromalacia patella of the right knee is not due to 
disease or injury that was incurred in or aggravated by active 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain; 
and a general notification that the claimant may submit any other 
evidence that may be relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, the 
degree of disability, and the effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  

Prior to the decision on appeal, in an February 2005 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  

In a March 2006 letter, the RO advised the Veteran of how 
disability ratings and effective dates are assigned.  

The case was thereafter readjudicated in a June 2006 Statement of 
the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or a supplemental statement of the case, is sufficient 
to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal has 
not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, the 
Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the post service VA 
and private treatment records, statements from the Veteran's 
representative, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was provided 
with a VA examination in July 2005.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered an appropriate 
diagnosis and opinion consistent with the remainder of the 
evidence of record.

The Board therefore concludes that the examination is adequate 
for the purposes of this decision.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was an active 
participant in the claims process and he responded to VA's 
requests for information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  See Conway, supra.  As such, there is no indication 
that there is any prejudice to the Veteran in considering this 
matter on the merits.  Id, Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Even where there is evidence of an injury or disease in 
service, there must be a present disability resulting from that 
disease or injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

If all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the claim 
should be granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  If the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A careful review of the service treatment records shows that they 
are negative for complaints or findings of a right knee disorder 
during active service. 

In fact, the Veteran's October 1956 separation examination noted 
normal lower extremities.  His August 1960 entrance examination 
noted normal lower extremities, as well as no trick or locked 
knee.  

In the February 1964 separation examination, the Veteran reported 
having cramps in his legs and a trick or locked knee.  His lower 
extremities were normal, and the examiner commented that the 
Veteran had injured his left knee in basic training.  No mention 
of a right knee injury was noted in the Veteran's service 
treatment records.

The post-service medical records note complaints of knee pain.  
At a May 1983 hearing at the RO, the Veteran complained of having 
arthritis in his knees (see page 4-5).  He added that, while 
working in the mines, he noticed the arthritis of his knees, over 
eighteen years since his separation from service.

During a November 1991 VA examination, the Veteran noted that 
arthritis ran in his family.  The examiner noted no instability 
of the knees or effusion.

In a February 1993 VA treatment note, the Veteran reported having 
arthritic pain in the right knee that had worsened during the 
previous two weeks.

In a March 1993 VA treatment note, the Veteran reported having 
right knee pain for the last month and a half.

In A February 1994 VA treatment note, the Veteran reported 
complaints of right knee pain.  On examination, the right knee 
had normal range of motion, and X-ray studies were negative.

In a January 2003 VA treatment note, the Veteran reported 
complains of right knee pain.  He believed that he injured it 
when he fell one-and-a-half months prior thereto.  The treating 
physician noted a painful right knee with effusion and an early 
Baker's cyst.

The X-ray studies of the right knee noted a slightly narrowed 
medial knee joint space and mild chondromalacia of the patella 
with a slightly narrowed retropatellar space.

In a March 2003 VA treatment note, the physician diagnosed the 
Veteran with mild degenerative joint disease of the right knee.  
The Veteran reported having twisted his right knee about three 
months earlier.  

In a June 2003 VA treatment note, the Veteran reported having 
right knee pain.  The physician noted right knee pain secondary 
to a right leg hamstring sprain and mild degenerative joint 
disease of knee.

During a July 2005 VA examination, the Veteran reported having 
aching pain in the right knee every day.  The pain radiated to 
his ankle and into his upper thigh.  He complained of soreness of 
his posterior calf muscles on the right.  Pain was rated as 3 to 
10 on the analog pain scale.  It was aggravated by prolonged 
sitting, standing or walking.  He claimed to have stiffness, 
weakness, swelling and redness.  

The VA examiner noted no heat and added that the Veteran was 
unclear about instability of the knee, but stated that it tired 
easily and had poor endurance.  He reported taking 600 mg of 
ibuprofen twice daily for his knee that helped relieve the pain.  
Heat provides some relief, but he gets more from using a 
veterinary liniment and rubbing his knee with alcohol.  He 
indicated that his knee flared-up all the time.

The VA examiner noted that there was no history of surgery, 
episodes of dislocation, recurrent subluxation, or inflammatory 
arthritis.  

On examination, the examiner noted the Veteran walked with a 
slightly antalgic gait and used no prosthetic devices.  His boots 
showed a very minimal medial heel wear, bilaterally, with no 
right knee effusion, heat or redness.  Tenderness was elicited in 
the popliteal area, lateral joint line and along the inferior 
border of the patella.  

The examiner reviewed the VA X-rays of the right knee and 
indicated that they showed slightly narrowed medial knee joint 
space and mild chondromalacia of the patella with slightly 
narrowed retropatellar space.

In a July 2005 addendum to the July 2005 VA examination, the 
examiner noted that he had reviewed the claims folder, one paper 
chart and an electronic chart.  The examiner opined that the 
Veteran's current right knee disability was not caused by or a 
result of the injury he claimed to have incurred in basic 
training.  

The VA examiner reasoned that there was no documentation of 
treatment of a knee condition while in the military.  His last 
tour of duty was 1961 to 1964, and a rating examination in 
November 1991 showed a normal range of motion of the right knee 
with the only reference to knee pain noted in the records in 
2003.  

The VA examiner added that an X-ray study in December 1993 showed 
no abnormality.  In February 1994, an orthopedic examination 
noted that the knee pain had improved with a normal range of 
motion.

The Board finds that the service treatment records lacked any 
notations of a right knee injury, that the first complaints of 
right knee pain were many years after service, and that the only 
medical opinion in the case is against the claim. 

Therefore, on this record, the claim of service connection for 
degenerative joint disease with chondromalacia patella of the 
right knee must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the evidence preponderates against the claims, the doctrine is 
not for application in this case.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  



ORDER

Service connection for degenerative joint disease and 
chondromalacia patella of the right knee is denied.  


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claim of service connection for a left knee 
disorder must be remanded for further development.  

During the February 1964 separation examination, the examiner 
noted that the Veteran had a left knee injury during basic 
training.

In a February 2006 statement, the Veteran asserted that he had 
had chronic pain in his left knee since his injury during basic 
training.

The Board notes that the Veteran is competent to report pain in 
his left knee since service.  Clyburn v. West, 12 Vet. App. 296, 
301 (1999) (Veteran is competent to testify regarding continuous 
knee pain since service).  

The Veteran is competent to testify as to the presence of 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  His credible assertions regarding his left knee pain 
indicate a possible association between his current complaints 
and his period of active service when viewed in the context of 
his service treatment records, which show a left knee injury 
during basic training and the findings of the Veteran's current 
complaints of left knee pain.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Consequently, on this record, the claim must be remanded for 
additional medical evidence.

Moreover, when there is an "event" in service, persistent 
symptoms or current evidence of a current disability, VA is 
required to obtain a medical examination and/or opinion pursuant 
to 38 C.F.R. § 3.159(c)(4).  The Veteran is hereby notified that 
it is his responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may result in denial of the claim.  See 38 C.F.R. 
§§ 3.158 and 3.655.

To ensure that all due process requirements are met, in addition 
to affording the Veteran a medical examination, the RO should 
afford the Veteran an opportunity to present any additional 
information and/or evidence to support his claim.

The RO's notice letter should explain that the Veteran has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

The RO should also invite the Veteran to submit all evidence in 
his possession that is not already of record, and ensure that its 
notice to the Veteran meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.

After providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009). 

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
provide sufficient information, and if 
necessary authorization, to enable the RO 
to obtain any pertinent treatment records 
referable to the claimed left knee disorder 
not currently of record.  The Veteran again 
should be informed that he may submit 
evidence to support his claim.

The RO's letter should invite the Veteran 
to furnish all evidence in his possession, 
and identify what evidence is ultimately 
his responsibility to obtain.  The RO 
should ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  Based on the Veteran's response, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. 

If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe the further 
action to be taken.

3.  The Veteran then should be afforded a 
VA examination to determine the current 
nature and likely etiology of the claimed 
left knee disorder.

The claims file must be made available to 
the examiner, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran currently suffers from left knee 
disability that at least as likely as not 
had its clinical onset during his period of 
active service. 

4.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, this 
remaining issue should be readjudicated in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them an 
appropriate time for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


